1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the Appeal Brief filed on 09/18/2021 and regarding the set of claims submitted by the applicant on December 14, 2020.

Reasons for Allowance

Claims 1, 8 and 15 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 8 and 15 are allowed in view of Applicant's arguments/remarks, submitted to the Office on 09/18/2021, applicant’s arguments/remarks are persuasive and point out key differences between the claimed invention in the last amendments to the claims and the prior art on record. The closest prior art Chandrasekaran et al. (U.S. Pub. 20140283029) disclose method for detecting the presence of a rogue router in a computing network, that involves analyzing router solicitation messages and detecting that it is not authorized to be connected with the network before it uses its unauthorized access with protocols and methods to join the network as a legitimate device of the architecture of the network. Chandrasekaran in combination with in view of Karimli et al. (U.S. Pub. 20170034832) which disclose  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471